Exhibit 10.1
J. ALEXANDER’S CORPORATION
DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 NAME AND PURPOSE
    2  
1.1 Name
    2  
1.2 Purpose
    2  
1.3 Plan for a Select Group
    2  
1.4 Not a Funded Plan
    2  
1.5 Section 409A
    2  
ARTICLE 2 DEFINITIONS
    3  
ARTICLE 3 ELIGIBILITY AND PARTICIPATION
    11  
3.1 Eligibility
    11  
3.2 Participation
    11  
3.3 Termination of Participation
    11  
ARTICLE 4 ELECTIONS AND CONTRIBUTIONS
    12  
4.1 Deferral Agreement
    12  
4.2 Types of Deferral Elections.
    12  
4.3 Election Irrevocable
    13  
4.4 Timing of Deferral Elections
    13  
4.5 Matching Amounts
    15  
4.6 Election of Form of Payment
    17  
4.7 Change in Election of Form of Payment
    17  
ARTICLE 5 VESTING
    18  
5.1 Vesting of Participant Deferral Amounts
    18  
ARTICLE 6 ACCOUNTS AND CREDITS
    19  
6.1 Establishment of Deferral Account
    19  
6.2 Crediting of Deferral Amounts
    19  
6.3 Adjustment of Deferral Account
    19  
6.4 Measurement Funds
    20  
6.5 Forfeiture
    20  
ARTICLE 7 BENEFIT DISTRIBUTIONS
    21  
7.1 Normal Form of Benefits
    21  
7.2 Amount of Benefits
    21  
7.3 Benefit Payment Events
    21  
7.4 Time of Payment
    21  
7.5 Unforeseeable Emergency
    22  
7.6 Required Delay in Payment to Key Employees
    22  
7.7 Permissible Delays in Payment
    23  
7.8 Permitted Acceleration of Payment
    23  
ARTICLE 8 BENEFICIARIES
    25  
8.1 Automatic Beneficiary
    25  
8.2 Designated Beneficiary or Beneficiaries
    25  
8.3 Death
    25  
ARTICLE 9 RIGHTS OF PARTICIPANTS AND BENEFICIARIES
    26  
9.1 Creditor Status of Participant and Beneficiary
    26  
9.2 Rights with Respect to a Trust
    26  
9.3 Investments
    26  

i



--------------------------------------------------------------------------------



 



         
ARTICLE 10 TRUST
    27  
10.1 Possible Establishment of Trust
    27  
10.2 Grantor Trust
    27  
10.3 Obligations of the Company
    27  
10.4 Trust Terms
    27  
10.5 Investment of Trust Funds
    27  
ARTICLE 11 ADMINISTRATION
    28  
11.1 Appointment of Administrator
    28  
11.2 Powers and Duties of the Administrator
    28  
11.3 Engagement of Advisors
    28  
11.4 Payment of Costs and Expenses
    28  
ARTICLE 12
    30  
CLAIMS PROCEDURE
    30  
12.1 Claim for Benefits
    30  
12.2 Denial of a Claim
    30  
12.3 Request for Review of a Denial of a Claim for Benefits
    30  
12.4 Appeals Procedure
    30  
12.5 Decision upon Review of Denial of Claim for Benefits
    31  
12.6 Establishment of Appeals Committee
    32  
ARTICLE 13 AMENDMENT AND TERMINATION
    33  
13.1 Power to Amend
    33  
13.2 Power to Terminate
    33  
13.3 No Liability for Plan Amendment or Termination
    34  
ARTICLE 14 MISCELLANEOUS
    35  
14.1 Non-Alienation
    35  
14.2 Tax Withholding
    35  
14.3 Incapacity
    35  
14.4 Administrative Forms
    35  
14.5 Independence of Plan
    35  
14.6 No Employment Rights Created
    35  
14.7 Responsibility for Legal Effect
    35  
14.8 Company’s Liability
    36  
14.9 Limitation of Duties
    36  
14.10 Limitation of Company’s Liability
    36  
14.11 Successors
    36  
14.12 Controlling Law
    36  
14.13 Notice
    36  
14.14 Headings and Titles
    36  
14.15 General Rules of Construction
    36  
14.16 Severability
    37  
14.17 Indemnification
    37  

ii



--------------------------------------------------------------------------------



 



J. ALEXANDER’S CORPORATION
DEFERRED COMPENSATION PLAN
     The J. Alexander’s Corporation Deferred Compensation Plan (“the Plan”) is
hereby adopted by J. Alexander’s Corporation, a corporation organized and
existing under and by virtue of the laws of the State of Tennessee (the
“Company”);
W I T N E S S E T H:
     WHEREAS, the Company, in order to retain and reward a select group of
management and/or highly compensated employees (hereinafter referred to as
“Eligible Employee(s)”), desires to provide Eligible Employees with the
opportunity to obtain additional retirement benefits through the Plan;
     NOW, THEREFORE, the Company hereby adopts the Plan, effective June 23,
2008, as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE 1
NAME AND PURPOSE

1.1   Name. The name of the Plan shall be the J. Alexander’s Corporation
Deferred Compensation Plan.   1.2   Purpose. The purpose of the Plan is to
retain and reward certain management and highly compensated employees of the
Company who have contributed to the Company’s success and are expected to
continue to contribute to such success in the future.   1.3   Plan for a Select
Group. The Plan shall cover certain Employees of the Company who are members of
a “select group of management or highly compensated employees” within the
meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Company shall
have the authority to take any and all actions necessary or desirable in order
for the Plan to satisfy the requirements set forth in ERISA and the regulations
thereunder applicable to plans maintained for Employees who are members of a
select group of management or highly compensated employees.   1.4   Not a Funded
Plan. It is the intention and purpose of the Company that the Plan shall be
deemed to be “unfunded” for tax purposes and deemed a plan as would properly be
described as “unfunded” for purposes of Title I of ERISA. The Plan shall be
administered in such a manner, notwithstanding any contrary provision of the
Plan, in order that it will be so deemed and would be so described.   1.5  
Section 409A. The Plan is intended to conform with the requirements of
Section 409A of the Code and the final regulations issued thereunder and shall
be implemented and administered in a manner consistent therewith.

2



--------------------------------------------------------------------------------



 



ARTICLE 2
DEFINITIONS
     Unless the context otherwise indicates, the following words used herein
shall have the following meanings wherever used in this instrument:

2.1   Administrator. The word “Administrator” shall mean the committee composed
of the Chief Financial Officer, the Vice President/Controller and the Vice
President of Human Resources of the Company and any other person(s) designated
by the Chief Executive Officer (the “CEO”) from time to time, in his sole
discretion, or such other person(s) or entity appointed by the Board pursuant to
Article 11.   2.2   Affiliated Company. Any corporation which is a member of a
controlled group of corporations of which the Company is a member, or any
unincorporated trade or business which is under the common control of or with
the Company, or any affiliated service group of which the Company is a member,
which are required to be aggregated with the Company under section 414(b) or
414(c) of the Code, without substitution of a lower percentage for 80% in
applying section 1563(a)(1), (2) and (3) of the Code as permitted in section
1.409A-1(h)(3) of the Regulations.   2.3   Alternate Payee. The words “Alternate
Payee” shall mean any spouse, former spouse, child or other dependent of a
Participant who is recognized by a Domestic Relations Order as having a right to
receive all, or a portion of , the benefits payable under this Plan to that
Participant.   2.4   Appeals Committee. The words “Appeals Committee” shall mean
the Compensation Committee or such other committee established by the Board
pursuant to Article 12.   2.5   Base Salary. The words “Base Salary” shall mean
a Participant’s base remuneration for services rendered to the Company as an
Employee and while a Participant. A Participant’s Base Salary will not be
reduced by amounts which the Participant has elected to defer pursuant to
Article 4 of this Plan or by the amount of the Participant’s elective deferrals
or salary reduction in the 401(k) Plan or any cafeteria plan (i.e., amounts
excluded from taxable income under sections 125, 402(e)(3) and 402(h) of the
Code). Furthermore, Base Salary shall not include any bonus amounts,
reimbursements or other expense allowances, fringe benefits (cash and noncash),
moving expenses, deferred compensation, welfare benefits or matching or employer
contributions under any employee benefit plan of the Company.   2.6  
Beneficiary. The word “Beneficiary” shall mean the person, trust, estate or
other entity who or which is designated pursuant to Article 8 to receive Benefit
Payments upon the death of a Participant.   2.7   Benefit Payment. The words
“Benefit Payment” shall mean payment of the benefit as set forth in Article 7,
Section 8.3 or Section 13.2.   2.8   Benefit Payment Commencement Date. The
words “Benefit Payment Commencement Date” shall mean the earliest date on which
a Benefit Payment for a particular Benefit Payment Event may be distributed (or
commence to be distributed, if payable in

3



--------------------------------------------------------------------------------



 



installments) under the terms of this Plan. In general, the Benefit Payment
Commencement Date shall be the date that the Benefit Payment Event occurs.

2.9   Benefit Payment Event. The words “Benefit Payment Event” shall mean the
occurrence of an event entitling a Participant to receive a payment of his or
her benefits and which event is identified as a Benefit Payment Event under the
terms of this Plan. The Plan may provide for payments on account of events which
are not included in the Term “Benefit Payment Event” (e.g., Unforeseeable
Emergency, Plan termination (including termination following a Change in
Control) and as otherwise allowed by the Regulations under Section 409A).   2.10
  Board. The word “Board” shall mean the Board of Directors of the Company.    
  Bonus. The word “Bonus” shall mean a Participant’s cash bonus and incentive
payments for services rendered to the Company as an Employee and while a
Participant. A Participant’s Bonus will not be reduced by amounts which the
Participant has elected to defer pursuant to Article 4 of this Plan or by the
amount of the Participant’s elective deferrals or salary reduction in the 401(k)
Plan or any cafeteria plan (i.e., amounts excluded from taxable income under
sections 125, 402(e)(3) and 402(h) of the Code).   2.11   Change in Control. A
“Change in Control” shall be deemed to have occurred upon the first to occur of
any of the following events:

  (a)   Any one person or group (as described in Regulations promulgated under
Section 409A) acquires ownership of stock of the Company that, together with
stock held by such person or group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company;
or     (b)   Notwithstanding that the Company has not undergone a Change in
Control as described in 2.11(a), a Change in Control of the Company occurs on
the date that either:

  (i)   Any one person or more than one person acting as a group (as described
in Regulations promulgated under Section 409A), acquires or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons ownership of stock of the Company possessing thirty percent
(30%) or more of the total voting power of the stock of such corporation; or    
(ii)   A majority of members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election; or

  (c)   Any one person or group (as described in Regulations promulgated under
Section 409A) acquires or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons assets from the
Company that have a total gross fair market value equal to or more than forty
percent (40%) of all the assets of the Company immediately prior to such
acquisition or

4



--------------------------------------------------------------------------------



 



acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.
In determining whether a Change in Control has occurred, the following rules
shall be applicable:

  (I)   For purposes of a change in ownership described in clause (a) above, if
any one person or more than one person acting as a proxy is considered to own
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of a corporation, the acquisition of additional stock by the
same person or persons is not considered to cause a change in the ownership of
the corporation (or to cause a change in the effective control of the
corporation as described in clause (b)). An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the corporation acquires its stock in exchange for property
will be treated as an acquisition of stock. Section 2.11(a) applies only when
there is a transfer of stock of a corporation (or issuance of stock of a
corporation) and stock in such corporation remains outstanding after the
transaction. For purposes of Section 2.11(a), persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time or as a result of a public offering. Persons will,
however, be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the corporation. If a person,
including an entity, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders only
with respect to the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.     (II)   For purposes of a change in effective control of a
corporation described in clause (b) above, if one person, or more than one
person acting as a group, is considered to effectively control a corporation
within the meaning of clause (b), the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation within the meaning of clause (b) or to
cause a change in the ownership of the corporation within the meaning of clause
(a). Persons will or will not be considered to be acting as a group in
accordance with rules similar to those set forth in clause (I) and as
specifically provided in section 1.409A-3(i)(5)(vi)(D) of the Regulations under
Section 409A.     (III)   For purposes of a change in the ownership of a
substantial portion of a corporation’s assets described in clause (c) above,
there is not a Change in Control event when there is a transfer to an entity
that is controlled by the shareholders of the transferring corporation
immediately after the transfer. A transfer of assets by a corporation is not
treated as a change in ownership of such assets if the assets are transferred to
(i) a shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock,

5



--------------------------------------------------------------------------------



 



(ii) an entity, fifty percent (50%) or more of the total value or voting power
of which is owned, directly or indirectly, by the corporation, (iii) a person,
or more than one person acting as a group, that owns, directly or indirectly,
fifty percent (50%) or more of the total value or voting power of all the
outstanding stock of the corporation, or (iv) an entity, at least fifty (50%) of
the total value or voting power of which is owned, directly or indirectly, by a
person described in immediately preceding clause (iii). For purposes of the
foregoing, and except as otherwise provided, a person’s status is determined
immediately after the transfer of assets. Persons will or will not be considered
to be acting as a group in accordance with rules similar to those set forth in
clause (I), and as specifically provided in section 1.409A-3(i)(5)(vii)(C) of
the Regulations under Section 409A.

  (IV)   Code Section 318(a) applies for purposes of determining stock
ownership. Stock underlying a vested option is considered owned by the
individual who owns the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option).
If, however, a vested option is exercisable for stock that is not substantially
vested (as defined by Regulation section 1.83-3(b) and (j)) the stock underlying
the option is not treated as owned by the individual who holds the option.    
(V)   Whether a Change in Control has occurred will be determined by the Company
in accordance with the rules and definitions set forth in this Section 2.11.
This determination shall be made in a manner consistent with section 409A of the
Code and the Regulations thereunder.

2.12   Code. The word “Code” shall mean the Internal Revenue Code of 1986, as
amended. Whenever a reference is made herein to a specific Code section, such
reference shall be deemed to include any successor Code section having the same
or a substantially similar purpose.   2.13   Company. The word “Company” shall
mean J. Alexander’s Corporation and any successor corporation or business
organization which shall assume the duties and obligations of J. Alexander’s
Corporation, under the Plan.   2.14   Compensation. The word “Compensation”
shall have the same meaning as “Compensation” under the terms of the 401(k)
Plan, subject to the maximum dollar limitation prescribed by section 401(a)(17)
of the Code ($230,000 in 2008).   2.15   Compensation Committee. The words
“Compensation Committee” shall mean the Compensation Committee of the Board.  
2.16   Deferral Agreement. The words “Deferral Agreement” shall mean the
agreement containing the election by an Eligible Employee to defer his
Compensation pursuant to Section 4.1.   2.17   Deferral Account. The words
“Deferral Account” shall mean a bookkeeping account maintained by the
Administrator on behalf of each Participant to which credits and debits are made
as provided in Article 6.

6



--------------------------------------------------------------------------------



 



2.18   Deferral Amount. The words “Deferral Amount” shall mean for each
Participant an amount equal to the amount by which the Participant’s Base Salary
and/or Bonus are reduced by means of a deferral election pursuant to Section 4.1
herein.   2.19   Director. The word “Director” shall mean a member of the Board
of Directors of the Company.   2.20   Disability. The word “Disability” shall
have the following meaning: A Participant shall be considered disabled if the
Participant:

  (a)   Is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months;     (b)   Is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company;
or     (c)   Is determined to be totally disabled by the Social Security
Administration.

The determination of whether a Disability exists shall be made by the
Administrator.

2.21   Domestic Relations Order. The words “Domestic Relations Order” shall mean
a judgment, decree or order (including approval of a property settlement
agreement) which is made pursuant to a state domestic relations law, which
relates to the provision of child support, alimony payments or marital property
rights to a spouse, child or other dependent of a Participant (“Alternate
Payee”), and which creates or recognizes the existence of an Alternate Payee’s
right to, or assigns to an Alternate Payee the right to, receive all or a
portion of the benefits payable to a Participant.   2.22   Effective Date. The
words “Effective Date” shall mean the date the Plan becomes effective, which is
June 23, 2008.   2.23   Eligible Employee. The words “Eligible Employee” shall
mean an Employee of the Company or Affiliated Company who satisfies the
eligibility requirements of Section 3.1.   2.24   Employee. The word “Employee”
shall mean any common-law employee of the Company or of any Affiliated Company,
whether or not a Board member, but excluding any person serving only in the
capacity of Board member of the Company or any Affiliated Company.
Notwithstanding the foregoing, the Compensation Committee may, in its
discretion, exclude employees of any Affiliated Company from eligibility to
participate in the Plan; and the Compensation Committee may, in its discretion,
make employees of any subsidiary that is not an Affiliated Company eligible to
participate in the Plan.

7



--------------------------------------------------------------------------------



 



2.25   ERISA. The acronym “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended. Whenever a reference is made herein to a
specific ERISA section, such reference shall be deemed to include any successor
ERISA section having the same or a substantially similar purpose.   2.26  
401(k) Plan. The words “401(k) Plan” shall mean the J. Alexander’s Corporation
Savings Incentive and Salary Deferral Plan, as it may be amended.   2.27  
401(k) Matching Refund Amount. The words “401(k) Matching Refund Amount” shall
mean, for a Participant who makes elective deferrals under the 401(k) Plan and
receives an allocation of matching contributions under the 401(k) Plan, the
refund (if any) attributable to the amount of such matching contributions (not
including earnings) allocated to that Participant for a particular plan year of
the 401(k) Plan that are determined under the terms of the 401(k) Plan to be in
excess of the limitations resulting from the application of the actual
contribution percentage test pursuant to section 1.401(m)-2(a) of the
Regulations, which amount (less any portion forfeited because the Participant is
not fully vested) is refunded to the Participant after the last day of such plan
year.   2.28   Identification Date. The words “Identification Date” shall mean
the date determined by the Administrator in accordance with section
1.409A-1(i)(3) of the Regulations which is the last day of the 12-month period
for determination of Key Employees. Unless otherwise designated, the
Identification Date shall be December 31.   2.29   Key Employee. The words “Key
Employee” shall mean a “key employee” of the Company as described in section
416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to section 416(i)(5)
of the Code) (generally, an officer having annual compensation of more than
$150,000 (in 2008), as adjusted; a 5% owner; or a 1% owner having annual
compensation of more than $150,000), determined at any time during the 12-month
period ending on the Identification Date. A Participant who is a Key Employee on
an Identification Date shall be treated as a Key Employee for the twelve month
period beginning on January 1 (or such other date designated in accordance with
Section 7.6) immediately following such Identification Date. For purposes
hereof, the term “officer” shall be determined on the basis of all facts,
including the source of his authority, the term for which elected or appointed,
and the nature and extent of his duties. Generally, the term “officer” means an
administrative executive who is in regular and continued service. An Employee
who merely has the title of an officer, but not the authority of an officer, is
not to be considered an officer hereunder. Similarly, an Employee who does not
have the title of an officer but has the authority of an officer is an officer
for this purpose. Furthermore, for purposes hereof, during any 12-month period
following an Identification Date, no more than fifty (50) employees of all
members of the controlled group consisting of the Company and all Affiliated
Companies, or if less, the greater of three (3) individuals or ten percent (10%)
of such employees of all members of such controlled group, shall be treated as
officers hereunder.   2.30   Matching Amount. The words “Matching Amount” shall
mean an annual amount to be credited to a Participant’s Deferral Account by the
Company pursuant to Section 4.5.

8



--------------------------------------------------------------------------------



 



2.31   Measurement Funds. The words “Measurement Funds” shall mean hypothetical
investments the Participant may elect to value his or her Deferral Account
balances.   2.32   Participant. The word “Participant” shall mean an Eligible
Employee who participates in the Plan by making a deferral election in a
Deferral Agreement.   2.33   Participation Commencement Date for Bonus and/or
Base Salary. The words “Participation Commencement Date for Bonus” shall mean,
for each Participant, the date that his or her Deferral Agreement first becomes
effective for deferral of Bonus as provided in Section 4.4(f). The words
“Participation Commencement Date for Base Salary” shall mean, for each
Participant, the date that his or her Deferral Agreement first becomes effective
for deferral of Base Salary as provided in Section 4.4(f).   2.34   Plan. The
word “Plan” shall mean the J. Alexander’s Corporation Deferred Compensation Plan
as set forth herein, effective as of the Effective Date, and as it may be later
amended.   2.35   Plan Year. The words “Plan Year” shall mean the twelve-
(12) month period ending on December 31 in each calendar year, except that the
initial Plan Year shall be the short period commencing on June 23, 2008 and
ending on December 31, 2008.   2.36   Regulations. The word “Regulations” shall
mean the regulations promulgated by the Treasury Department under the Code.  
2.37   Section 409A. The words “Section 409A” shall mean section 409A of the
Code, related Regulations and guidance thereunder, including such Regulations
and guidance promulgated after the Effective Date of the Plan.   2.38  
Separation from Service. The words “Separation from Service” shall mean for any
Participant the occurrence of any one of the following events:

(a) The Participant is discharged by the Company;
(b) The Participant voluntarily terminates employment with the Company; or
(c) The Participant dies while employed with the Company.
For purposes of determining whether a Separation from Service has occurred, the
term “Company” shall include any “Affiliated Company”, and no Separation from
Service shall be deemed to have occurred if the Participant remains employed by
any Affiliated Company.
A Separation from Service does not occur if the Participant is on military
leave, sick leave or other bona fide leave of absence if the period of leave
does not exceed six months or such longer period during which the Participant’s
right to reemployment is provided by statute or contract. If the period of leave
exceeds six months and the Participant’s right to reemployment is not provided
either by statute or contract, a Separation from Service will be deemed to have
occurred on the first day following the six-month period. If the period of leave
is due to any medically determinable physical or

9



--------------------------------------------------------------------------------



 



mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six months, where the impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a 29 month
period of absence may be substituted for the six month period.
Whether a termination of employment has occurred is based on whether the facts
and circumstances indicate that the Company and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after such
date (whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36 month period (or the full period of services to the
Company if the employee has been providing services to the Company for less than
36 months).
If a Participant provides services both as an Employee and as a member of the
Board, the services provided as a director are not taken into account in
determining whether the Participant has incurred a Separation from Service as an
Employee for purposes of this Plan, unless this Plan is aggregated under
Section 409A with any plan in which the Participant participates as a director.
All determinations of whether a Separation from Service has occurred will be
made in a manner consistent with Section 409A and the Regulations thereunder.

2.39   Unforeseeable Emergency. The term “Unforeseeable Emergency” shall mean a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Beneficiary, the Participant’s spouse, or a
dependent of the Participant; loss of the Participant’s property due to casualty
(including the need to rebuild a home not otherwise covered by insurance); or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. The purchase of a home and the
payment of college tuition are not normally Unforeseeable Emergencies.   2.40  
USERRA. The acronym “USERRA” shall mean the Uniformed Services Employment and
Reemployment Rights Act of 1994, as amended.   2.41   Valuation Date. The words
“Valuation Date” shall mean the dates on which Deferral Amounts, Matching
Amounts, Benefit Payments and investment earnings or losses are credited or
debited to the Deferral Accounts. Unless otherwise designated in writing by the
Administrator, the Valuation Dates shall be March 31, June 30, September 30 and
December 31 of each year. The authority of the Administrator to change the
Valuation Dates shall include the authority to designate an interim Valuation
Date at any time.

10



--------------------------------------------------------------------------------



 



ARTICLE 3
ELIGIBILITY AND PARTICIPATION

3.1   Eligibility. Employees who are classified in any of the following
categories: (i) officers of the Company or of any Affiliated Company (except for
any Affiliated Company whose employees are excluded by the Compensation
Committee), (ii) corporate and regional directors, (iii) corporate managers and
(iv) head coaches (i.e., general managers) shall be eligible to participate,
commencing on the Participation Commencement Date specified by Section 4.4(f).
An Eligible Employee who is transferred during a particular Plan Year to a
position other than the categories listed in the preceding sentence shall
nonetheless remain an Eligible Employee for the remainder of that Plan Year so
long as the Eligible Employee remains an employee of the Company (or any
Affiliated Company) for the remainder of such Plan Year. The Compensation
Committee may, at any time and in its discretion, add to, subtract or otherwise
change the categories of employees who are eligible to participate.   3.2  
Participation. Each Eligible Employee who makes a deferral election in a
Deferral Agreement shall become a Participant on the Participation Commencement
Date.   3.3   Termination of Participation. Participation shall cease upon the
payment to the Participant of the remaining balance in his or her Deferral
Account.

11



--------------------------------------------------------------------------------



 



ARTICLE 4
ELECTIONS AND CONTRIBUTIONS

4.1   Deferral Agreement. Each Eligible Employee may elect to defer his or her
Compensation by executing, in writing, a Deferral Agreement in accordance with
rules and procedures established by the Administrator and the provisions of this
Article 4. If an Eligible Employee makes a deferral election hereunder for a
Plan Year, then a portion of the Base Salary and/or Bonus which would otherwise
be paid to the Participant by the Company shall be retained by the Company and,
in lieu thereof, an amount equal to the amount deferred shall constitute a
Deferral Amount hereunder and shall be credited to the Participant’s Deferral
Account pursuant to Article 6.       If a Participant ceases to be an Eligible
Employee, the Deferral Agreement for that Participant shall be cancelled (but
not prior to the time when such Participant ceases to be an Eligible Employee
pursuant to Section 3.1) and that Participant shall not be eligible to enter
into another Deferral Agreement unless he or she again becomes an Eligible
Employee.       A Participant’s election under a Deferral Agreement shall remain
in effect until terminated or modified by the Participant; provided, however,
that such election shall become irrevocable as of each December 31 with respect
to Base Salary that is paid in connection with services performed in the
immediately following Plan Year and such election shall become irrevocable as of
the last day of the Company’s fiscal year with respect to a Bonus that is paid
in connection with services performed in the immediately following fiscal year.
Notwithstanding the foregoing, for a Bonus that is treated as “performance based
compensation” described in Section 4.4(b), the Deferral Agreement as to such
Bonus may be revoked no later than the date which is six months prior to the end
of the performance period during which the Bonus is earned. Any modification or
termination of a Deferral Agreement by a Participant must be in a form
prescribed by the Administrator and within any period or before any deadline
date that may be established by the Administrator pursuant to Section 4.4(d).  
    For purposes of determining whether amounts are paid with respect to
services performed in a particular year, compensation paid on or after January 1
solely for services performed during the final payroll period described in
section 3401(b) of the Code containing the immediately preceding December 31
shall be treated as compensation for services performed in the year when payment
is made.

4.2   Types of Deferral Elections. Each Participant may make separate elections
in one or more Deferral Agreements as to the following:

12



--------------------------------------------------------------------------------



 



  (a)   Base Salary Deferral. With respect to each Plan Year, a Participant may
elect to defer a portion of Base Salary by making a deferral election in writing
as required by the Administrator. A Participant’s deferral election shall
specify a stated percentage or dollar amount of the Participant’s Base Salary,
which specified percentage or dollar amount shall not be less than one percent
(1%) nor exceed twenty-five percent (25%) of the Participant’s Base Salary. The
amount so elected under the deferral election shall be credited to the
Participant’s Deferral Account at the times specified in Article 6.     (b)  
Bonus Deferral. A Participant may elect to defer all or a portion of his or her
potential Bonus by making a deferral election in writing as required by the
Administrator. A Participant’s deferral election shall specify a stated
percentage or dollar amount of the Participant’s Bonus, which specified
percentage or dollar amount shall not be less than one percent (1%) nor exceed
twenty-five percent (25%) of the Participant’s Bonus. The amount so elected
under the deferral election shall be credited to the Participant’s Deferral
Account under the Plan at the time specified in Article 6.

All elections to make deferrals under the Plan, and all resulting deferrals,
shall be subject to such rules, procedures, limits and restrictions as the
Administrator may establish from time to time. No election in violation of
Section 409A will be effective.

4.3   Election Irrevocable. A Participant’s deferral election shall be
irrevocable for the entire Plan Year or other period for which it is made
(except as provided in Section 7.5 following a distribution due to an
Unforeseeable Emergency and as provided in Section 4.4(h) following a
determination of Disability).   4.4   Timing of Deferral Elections. The
following rules govern the timing of all deferral elections under the Plan:

  (a)   Base Salary Deferral. A Participant must complete a Deferral Agreement
for Base Salary making the deferral election described in Section 4.2(a) no
later than the last day of the Plan Year immediately preceding the Plan Year
during which the services will be performed that result in the payment of Base
Salary which is deferred (or such earlier date as may be designated by the
Administrator as provided in Section 4.4(d)).     (b)   Bonus Deferral. If a
bonus is paid for services rendered entirely within a particular fiscal year of
the Company (i.e., qualifies as “fiscal year compensation” within the meaning of
section 1.409A-2(a)(6) of the Regulations), then a Participant must complete a
Deferral Agreement for Bonus making the deferral election described in
Section 4.2(b) no later than the last day of the Company’s fiscal year
immediately preceding the fiscal year in which the services are performed for
which such Bonus is payable. Notwithstanding the foregoing, if the Bonus can be
treated as “performance based compensation” as described in section
409(a)(4)(B)(iii) of the Code, attributable to a performance period of at least
twelve (12) consecutive months, the Deferral Agreement may be completed no later
than the date which is six months prior to the end of the performance

13



--------------------------------------------------------------------------------



 



period during which the Bonus is earned. In each of the above cases, the
Administrator may establish an earlier deadline as provided in Section 4.4(d).

  (c)   Deferral Elections for Initial Plan Year. Subject to the establishment
of an earlier deadline date by the Administrator as provided in Section 4.4(d),
for the initial short Plan Year commencing on June 23, 2008, and ending on
December 31, 2008, notwithstanding anything to the contrary contained in
Section 4.4(a) or 4.4(b):

  (i)   a Participant must complete a Deferral Agreement for Base Salary
described in Section 4.2(a) no later than June 22, 2008, in the case of a
bi-weekly payroll period, and no later than June 30, 2008, in the case of a semi
monthly payroll period; and such Deferral Agreement shall be effective only as
to Base Salary with respect to services performed after the Participation
Commencement Date; and     (ii)   a Participant must complete a Deferral
Agreement for Bonus described in Section 4.2(b) no later than June 22, 2008, in
the case of a bi-weekly payroll period, and no later than June 30, 2008, in the
case of a semi monthly payroll period; and such Deferral Agreement shall be
effective only as to Bonus with respect to the portion of the Bonus earned after
the Participation Commencement Date, determined as the product of the amount of
the first Bonus paid after the Participation Commencement Date by the ratio of
(i) the number of days remaining in the performance period during which the
Bonus is earned after the Participation Commencement Date (including the
Participation Commencement Date in this calculation) over (ii) the total number
of days in the performance period during which the Bonus is earned.

  (d)   Administrator Determines Deadline. The Administrator may establish a
deadline date for completion or revocation of Deferral Agreements of each type
set forth in subsections (a), (b) or (c), or a period during which such deferral
elections must be completed or revoked. The Administrator may establish
different deadline dates for Participants who are paid based on payroll periods
of different lengths (e.g., bi-weekly or semi-monthly). Any such designation can
not be later than the respective dates set forth in subsections (a), (b) or
(c) of this Section 4.4, as applicable.     (e)   USERRA. The Administrator may
allow a deferral election to be made at a different time than specified under
this Article 4 as required to satisfy the requirements of USERRA.

14



--------------------------------------------------------------------------------



 



  (f)   Participation Commencement Date. The Participation Commencement Date for
Bonus and/or Base Salary for the initial short Plan Year shall be June 23, 2008,
in the case of a bi-weekly payroll period, and July 1, 2008, in the case of a
semi-monthly payroll period. For subsequent periods, the Participation
Commencement Date for Base Salary shall be the first day of the Plan Year for
which the Deferral Agreement is effective, and the Participation Commencement
Date for Bonus shall be the first day of the Company’s fiscal year (or in the
case of “performance based compensation” described in Section 4.4(b), the date
that is six months prior to the end of the performance period) during which the
Bonus is earned. Notwithstanding the foregoing, the Administrator may delay the
Participation Commencement Date if necessary in order to process the deferral
elections, to assure that the satisfactory and timely completion of all
requirements described in this Section 4.4 or for other administrative reasons;
provided, however, that all Deferral Agreements that take effect on a particular
Participation Commencement Date must have been completed, signed and filed with
the Administrator no later than the respective dates set forth in subsections
(a), (b) or (c) of this Section 4.4, as applicable.

  (g)   Participation Termination Date. A Participant who does not enter into a
Deferral Agreement for a particular Plan Year, whose Deferral Agreement is
cancelled as provided in Section 4.4(h) or Section 7.5, who terminates his
Deferral Agreement as provided in Section 4.1, or who is transferred to a
position such that he or she is no longer an Eligible Employee shall nonetheless
remain a Participant, even though no Deferral Amounts may be credited to his or
her Deferral Account during the period while the Deferral Agreement is not in
effect, and such Participant shall continue to receive allocations of investment
earnings as provided in Section 6.3.

  (h)   Disability. Upon a determination by the Administrator that a Participant
is suffering from a Disability, that Participant’s Deferral Agreement shall be
cancelled.

4.5   Matching Amounts. In order to be eligible to receive a Matching Amounts
under this Plan for a particular Plan Year, a Participant must have entered into
a Deferral Agreement for that Plan Year and must be eligible to receive a
matching contribution under the terms of the 401(k) Plan for that Plan Year. At
the time specified in Section 6.2, which generally will be after the end of the
Plan Year to which the Matching Amount relates, the Company will credit such
Participant’s Deferral Account with a Matching Amount equal to the lesser of the
following:

  (a)   the amount of matching contribution that would result from application
of the matching formula in the 401(k) Plan for the applicable Plan Year to the
elective

15



--------------------------------------------------------------------------------



 



deferrals in this Plan made by the Participant pursuant to his or her Deferral
Agreement for the applicable Plan Year, or

  (b)   the excess of (i) the amount of matching contributions that would have
been contributed to the 401(k) Plan for the applicable Plan Year if the
Participant had made elective deferrals to the 401(k) Plan equal to the sum of
the dollar amount of elective deferrals for that Plan Year made both to this
Plan and to the 401(k) Plan (disregarding for this purpose any limitations
imposed by the Code with regard to excess deferrals within the meaning of
section 1.402(g)-1(e)(1)(iii) of the Regulations, the actual deferral percentage
test pursuant to section 1.401(k)-2(a) of the Regulations or the actual
contribution percentage test pursuant to section 1.401(m)-2(a) of the
Regulations), over (ii) the sum of (y) the amount of matching contributions
allocated to that Participant’s account in the 401(k) Plan for that Plan Year
and not distributed as excess aggregate contributions pursuant to section
1.401(m)-2(b)(2) of the Regulations and (z) the 401(k) Matching Refund Amount.  
      The following hypothetical example is for illustrative purposes only:    
    During 2009, an Eligible Employee who is 80% vested in the 401(k) Plan earns
$90,000 in salary and $10,000 in bonus. The employee elects to defer 2% into the
401(k) Plan (i.e., $1,800) and 3% into this Plan (i.e., $2,700). The Company’s
matching contribution to the 401(k) Plan is $450 (25% x $1,800). Assume that the
percentage testing for the 401(k) Plan requires that $800 of elective deferrals
and $200 of matching contributions be refunded to the employee. The actual
refund of matching contributions is reduced to $160 because the 20% nonvested
portion is forfeited. Thus, elective deferrals equal to $1,000, and matching
contributions equal to $250, are retained in the 401(k) Plan.         The
employee will be credited with a matching amount in this Plan, such credit
occurring in 2010 when the refund is made from the 401(k) Plan, in the amount
computed as whichever of the following is smaller:

    1.   25% x $2,700 = $675; or     2.   The amount of match that would have
been received in the 401(k) Plan if the total deferrals of $4,500 had been made
to that Plan:

     
Maximum 401(k) Match
  = 25% x 3% compensation
 
  = 25% x 3% ($100,000)
 
  = $750

minus refund of matching from 401(k) Plan
= $750 - $160
= $590

16



--------------------------------------------------------------------------------



 



minus the allocation of matching contributions that the employee retains in the
401(k) Plan after the refund:
= $590 - $250
= $340
Therefore, the employee is allocated $340 as a matching amount in this Plan.

4.6   Election of Form of Payment. At the time that an Eligible Employee first
completes a Deferral Agreement, the Eligible Employee shall elect a form of
payment for Benefit Payments on account of Separation from Service under this
Plan. The choices available shall be a single lump sum payment, two annual
installments or three annual installments. No election shall be permitted with
respect to any Benefit Payment Event other than Separation from Service. The
election of an installment form of payment shall not apply if the Separation
from Service is because of the Participant’s death or disability; in either
case, the Benefit Payment shall be made in a single lump sum payment.       The
election described above as to form of payment shall be in writing in accordance
with rules and procedures established by the Administrator and the provisions of
this Article 4. Except as provided in Section 4.7 an election by an Eligible
Employee of a particular form of payment shall be irrevocable. If an Eligible
Employee should fail to make a timely election upon first entering into a
Deferral Agreement, that Eligible Employee shall be deemed to have made an
irrevocable election to receive a Benefit Payment resulting from Separation from
Service in a single lump sum payment.

4.7   Change in Election of Form of Payment. The Administrator may at any time
change the forms of payment offered hereunder, but any such change by the
Administrator shall be applicable only to Eligible Employees who first complete
a Deferral Agreement after the date of such action by the Administrator; and, as
to Participants who had already been credited with Deferral Amounts prior to
such change in the available forms of payment, the new forms of payment may be
elected only with respect to Deferral Amounts based on compensation earned after
the date of such action by the Administrator.

17



--------------------------------------------------------------------------------



 



ARTICLE 5
VESTING

5.1   Vesting of Participant Deferral Amounts. A Participant will at all times
be one hundred percent (100%) vested in all of his or her Deferral Account.

18



--------------------------------------------------------------------------------



 



ARTICLE 6
ACCOUNTS AND CREDITS

6.1   Establishment of Deferral Account. For accounting and computational
purposes only, the Administrator will establish and maintain a Deferral Account
on behalf of each Participant which will reflect the credits made pursuant to
Section 6.2, adjustments for distributions, withdrawals or forfeitures made
pursuant to Section 6.3 and adjustments for the earnings, expenses, gains and
losses, attributable to the hypothetical investments made with the amounts in
the Account as provided in this Article 6. The Administrator will establish and
maintain such other records and accounts, as it decides in its discretion to be
reasonably required or appropriate to discharge its duties under the Plan. All
amounts credited to the Deferral Account of any Participant or Beneficiary shall
constitute a general, unsecured liability of the Company to such person.   6.2  
Crediting of Deferral Amounts. Participant Deferral Amounts shall be credited to
the Participant’s Deferral Account as of the date the Base Salary and/or Bonus
would have otherwise been paid to the Participant, absent the deferral election.
Matching Amounts, if any, for a Plan Year shall be credited to the Participant’s
Deferral Account as of a date determined in the sole discretion of the Plan
Administrator, but no earlier than the date after the end of that Plan Year when
the 401(k) Matching Refund Amount for that Plan Year is determined.   6.3  
Adjustment of Deferral Account. The Deferral Account shall be adjusted on each
Valuation Date for earnings, gains and losses as if such Deferral Account held
actual assets and such assets were invested in Measurement Funds in accordance
with Section 6.4. The value of each Participant’s Deferral Account shall be
adjusted on each Valuation Date, as follows, using the terms and methods in the
order defined below:

  (a)   Beginning Balance. The Ending Balance as of the preceding Valuation
Date.     (b)   Ending Balance. The Beginning Balance, plus Deferral Amounts and
Matching Amounts, plus investment earnings or minus investment losses (as
determined in Section 6.3(d)), minus any Benefit Payments and forfeitures (as
provided in Section 6.5), which occur during the period since the last Valuation
Date.     (c)   Investment Earnings. Investment earnings, gains and losses
determined pursuant to this Article 6 will be credited to each Participant’s
Deferral Account as of the current Valuation Date.     (d)   Earnings
Determination. Investment earnings, gains and losses shall be determined on a
Valuation Date based on the rate of return (which may be positive or negative)
in the Measurement Funds designated by the Participant since the last Valuation
Date as applied to the sum of the Beginning Balance and one-half (1/2) the
Deferral Amounts credited since the last Valuation Date, minus the amount of
Benefit Payments (and forfeitures provided in Section 6.5) since the last
Valuation Date. Matching Amounts shall not be taken into account for this
purpose until the Valuation Date immediately following the date determined

19



--------------------------------------------------------------------------------



 



by the Administrator as specified in Section 6.2. Investment earnings, gains,
and losses shall continue to be determined and credited or debited to the
Deferral Account of a Participant who has elected the installment form of
payment until the last installment is distributed.

6.4   Measurement Funds. The Administrator shall designate Measurement Funds for
the valuation of each Participant’s Deferral Account as if such Deferral Account
held actual assets. The Measurement Funds may include but shall not be limited
to the following types of funds as determined by the Company:

  (a)   mutual funds, including without limitation, equity funds, money market
funds, fixed income funds and balanced funds;     (b)   any insurance company’s
general account;     (c)   any special account established and maintained by any
insurance company; or     (d)   a hypothetical Measurement Fund providing a rate
of return that is either fixed or variable by reference to the prime rate, the
rate on United States Treasury obligations with specified maturities or other
reasonable standard as determined in the discretion of the Administrator.

The Administrator shall have the sole discretion to determine the number of
Measurement Funds to be designated hereunder and the nature of the funds and may
change or eliminate the Measurement Funds designated hereunder from time to
time.
A Participant shall direct the allocation of his or her Deferral Account among
the Measurement Funds designated by the Company as though such Deferral Account
held actual assets. Any such directions of investment shall be subject to such
rules as the Administrator may prescribe, including, but not limited to, rules
concerning the manner of providing investment directions and the frequency of
changing such investment directions. In the event a Participant does not direct
the investment of any portion of his or her Deferral Account, such undirected
portion shall be deemed to be invested in the hypothetical Measurement Fund
described in clause (d) above or in whichever other Measurement Fund may be
designated from time to time as a default election by the Administrator.

6.5   Forfeiture. If the Participant commits an act or acts of fraud,
embezzlement or theft against the Company or any Affiliated Company, and if full
restitution has not been provided to the Company outside this Plan, then the
amount that the Company reasonably determines will be required to provide
restitution shall be forfeited and immediately deducted from the Deferral
Account of such Participant at the time of such determination.

20



--------------------------------------------------------------------------------



 



ARTICLE 7
BENEFIT DISTRIBUTIONS

7.1   Normal Form of Benefits. Except as otherwise provided hereunder, the
Participant shall receive a single sum payment no earlier than the Benefit
Payment Commencement Date and during such period of time following such Benefit
Payment Commencement Date as may be prescribed under the terms of this Plan.  
7.2   Amount of Benefits. Except for distributions on account of an
Unforeseeable Emergency or as ordered by a QDRO, or as otherwise provided
hereunder, the amount of Benefit Payment as a lump sum distribution shall be the
balance of the Deferral Account as of the Valuation Date next preceding the date
that the Benefit Payment Event occurs, increased by any Deferral Amounts
subsequent to such Valuation Date and not included in the balance of the
Deferral Account on the date of distribution, but not adjusted for any
investment earnings or losses since such Valuation Date. If the Benefit Payment
is made in installments as elected by the Participant pursuant to Section 4.6,
the amount of each such installment shall be equal to a fraction of the balance
of the Deferral Account as of the Valuation Date next preceding the date that
the installment payment occurs, such fraction being equal to the integer one
(1) divided by the number of installments remaining to be paid. In addition,
investment earnings, gains and losses determined pursuant to Article 6 shall
continue to be credited to or debited from the Participant’s Deferral Account
until the last installment is distributed.   7.3   Benefit Payment Events.
Benefit Payment Events which entitle a Participant (or Beneficiary) to receive a
distribution of his or her benefits shall be any of the following:

  (a)   Separation from Service by the Participant;     (b)   Death of the
Participant;     (c)   Determination by the Administrator that the Participant
suffers from a Disability; or     (d)   Determination by the Administrator, upon
application by the Participant, that the Participant has suffered an
Unforeseeable Emergency.

7.4   Time of Payment. Upon the occurrence of a Benefit Payment Event specified
in Section 7.3, the Benefit Payment shall be made (or commence if paid in
installments) during the 90-day period commencing on the Benefit Payment
Commencement Date, which shall be the date that the Benefit Payment Event
occurs, and ending on the 90th day thereafter. If the Benefit Payments are to be
made in installments following a Separation from Service pursuant to an election
described in Section 4.6, the second Benefit Payment shall be made during the
period commencing on the first anniversary of the Participant’s Separation from
Service and ending on the 90th day thereafter; and the third Benefit Payment (if
three annual installments are elected) shall be made during the period
commencing on the second anniversary of the Participant’s Separation from
Service and ending on the 90th day thereafter.

21



--------------------------------------------------------------------------------



 



The Administrator shall determine, in its sole discretion, the actual date of
payment within each such 90-day period. The date of payment shall be subject to
delay to a date later than such 90-day period, or acceleration to a date prior
to the earliest date for such Benefit Payment, only as otherwise provided in
this Article 7 and in Article 13.

7.5   Unforeseeable Emergency. A Participant may request a withdrawal due to an
Unforeseeable Emergency. The request must be in writing and must be submitted to
the Administrator along with evidence that the circumstances constitute an
Unforeseeable Emergency. The Administrator has the discretion to require
whatever evidence it deems necessary to determine whether a distribution is
warranted. Whether a Participant has incurred an Unforeseeable Emergency will be
determined by the Administrator on the basis of the relevant facts and
circumstances in its sole discretion, but, in no event, will an Unforeseeable
Emergency be deemed to exist if the hardship can be relieved (a) through
reimbursement or compensation by insurance or otherwise, (b) by liquidation of
the Participant’s assets to the extent such liquidation would not itself cause
severe financial hardship, or (c) by cessation of deferrals under the Plan. A
distribution due to an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need and may include any amounts
necessary to pay any federal, state or local income tax penalties reasonably
anticipated to result from the distribution. The distribution will be made in
the form of a single lump cash payment. A Participant’s Deferral Agreement for
the remainder of the Plan Year will be cancelled upon such a withdrawal due to
Unforeseeable Emergency. If the payment of the Participant’s Deferral Account is
being delayed in accordance with Section 7.6 at the time he experiences an
Unforeseeable Emergency, the right to receive a distribution on account of an
Unforeseeable Emergency shall not be available to such Participant until the
expiration of the six month period of delay required by Section 7.6.

7.6   Required Delay in Payment to Key Employees. Except as otherwise provided
in this Section 7.6, a distribution made because of Separation from Service to a
Participant who is a Key Employee as of the date of his Separation from Service
shall not occur before the date which is six months after the Separation from
Service.       For this purpose a Participant who is a Key Employee on an
Identification Date shall be treated as Key Employee for the twelve month period
beginning on the January 1 immediately following such Identification Date. The
Administrator may designate another date for commencement of this twelve month
period, provided that such date must follow the Identification Date and occur no
later than the first day of the fourth month thereafter, provided that such
designation is made in accordance with Regulations under Section 409A and is the
same for all nonqualified deferred compensation plans of the Company or any
Affiliated Company.       The Plan Sponsor may elect to apply an alternative
method to identify Participants who will be treated as Key Employees for
purposes of the six month delay in distributions if the method satisfies each of
the following requirements: the alternative method is reasonably designed to
include all Key Employees, is an objectively determinable standard provided no
direct or indirect election to any Participant regarding its application, and
results in either all Key Employees or no more than 200 Key Employees being
identified in the class as of any date. Use of an alternative method

22



--------------------------------------------------------------------------------



 



that satisfies these requirements will not be treated as a change in the time
and form of payment for purposes of section 1.409A-2(b) of the Regulations.
The six month delay does not apply to payments pursuant to a Domestic Relations
Order described in Section 7.8 or to payments that occur after the death of the
Participant.

7.7   Permissible Delays in Payment. Distributions may be delayed beyond the
date payment would otherwise occur in accordance with the provisions of this
Article 7 in any of the following circumstances as long as the Employer treats
all payments to similarly situated Participants on a reasonably consistent
basis.

  (a)   The Administrator may delay payment if it reasonably anticipates that
its deduction with respect to such payment would be limited or eliminated by the
application of section 162(m) of the Code. Payment must be made during the
Participant’s first taxable year in which the Administrator reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year the deduction of such payment will not be barred by the application of
section 162(m) of the Code or during the period beginning with the Participant’s
Separation from Service and ending on the later of the last day of the Company’s
taxable year in which the Participant separates from service or the 15th day of
the third month following the Participant’s Separation from Service.     (b)  
The Administrator may also delay payment if it reasonably anticipates that the
making of the payment will violate federal securities laws or other applicable
laws provided payment is made at the earliest date on which the Administrator
reasonably anticipates that the making of the payment will not cause such
violation.     (c)   The Administrator may delay payment during the periods
specified in Article 12 for review and appeal of claims or during any other
period while there is a bona fide dispute as to the amount or timing of such
payment in accordance with section 1.409A-3(g) of the Regulations.     (d)   The
Company reserves the right to amend the Plan to provide for a delay in payment
upon such other events and conditions as the Secretary of the Treasury may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

7.8   Permitted Acceleration of Payment. The Administrator may permit
acceleration of the time or schedule of any payment or amount scheduled to be
paid pursuant to a payment under the Plan provided such acceleration would be
permitted by the provisions of section 1.409A-3(j)(4) of the Regulations. The
Administrator shall not allow any Participant discretion with respect to whether
a payment will be accelerated and shall not permit any election, direct or
indirect, by a Participant as to whether the Administrator’s discretion under
this Section. 7.8 will be exercised. Acceleration of payments shall be allowed
at such times and in such amounts as specified in a Domestic Relations Order
which is determined by the Administrator to be valid and which does not require
the Plan to pay benefits in excess of the balance of the Participant’s Deferral
Account. The

23



--------------------------------------------------------------------------------



 



Administrator may require that reasonable expenses incurred and paid by the
Company in evaluating the Domestic Relations Order and complying with its terms
shall be deducted from the Deferral Account of the Participant. Acceleration of
benefit payments shall also occur under any of the circumstances when the Plan
is terminated pursuant to Section 13.2.

24



--------------------------------------------------------------------------------



 



ARTICLE 8
BENEFICIARIES

8.1   Automatic Beneficiary. Unless a Participant has designated a Beneficiary
in accordance with the provisions of Section 8.2, the Beneficiary shall be
deemed to be the person or persons in the first of the following classes in
which there are any survivors of such Participant:

  (a)   spouse at the time of Participant’s death;     (b)   issue, per stirpes;
or     (c)   Participant’s estate.

8.2   Designated Beneficiary or Beneficiaries. A Participant may designate the
Beneficiary or Beneficiaries to receive any Benefit Payment due hereunder
following the Participant’s death, using a form provided by the Administrator.
In the event a Participant dies at a time when a designation is on file which
does not dispose of the total benefit payable under this Plan, then the portion
of such benefit payable on behalf of said Participant, the disposition of which
was not determined by the deceased’s designation, shall be paid to a Beneficiary
determined under Section 8.1. Any ambiguity in a Beneficiary designation shall
be resolved by the Administrator.

8.3   Death. If the Participant dies before any Benefit Payment is made, the
balance credited to a Participant’s Deferral Account shall be paid to his
Beneficiary in a single lump sum payment within the 90-day period following the
date of the Participant’s death. If the Participant dies after Benefit Payments
have commenced in installments, the remaining amount in the Participant’s
Deferral Account shall be paid to the Beneficiary in a single lump sum payment
within the 90-day period following the date of the Participant’s death.

25



--------------------------------------------------------------------------------



 



ARTICLE 9
RIGHTS OF PARTICIPANTS AND BENEFICIARIES

9.1   Creditor Status of Participant and Beneficiary. The Plan constitutes the
unfunded, unsecured promise of the Company to make Benefit Payments to each
Participant and Beneficiary in the future and shall be a liability solely
against the general assets of the Company. The Company shall not be required to
segregate, set aside or escrow any amounts for the benefit of any Participant or
Beneficiary. Each Participant and Beneficiary shall have the status of a general
unsecured creditor of the Company and may look only to the Company and its
general assets for Benefit Payments under the Plan.   9.2   Rights with Respect
to a Trust. Any trust and any assets held thereby to assist the Company in
meeting its obligations under the Plan shall in no way be deemed to controvert
the provisions of Section 9.1.   9.3   Investments. In its sole discretion, the
Company may acquire mutual fund shares, insurance policies, annuities or other
financial vehicles for the purpose of providing future assets of the Company to
meet its anticipated liabilities under the Plan. Such mutual fund shares,
policies, annuities or other investments shall at all times be and remain
unrestricted general property and assets of the Company or property of a trust.
Participants and Beneficiaries shall have no rights, other than as general
creditors, with respect to such mutual fund shares, policies, annuities or other
acquired assets.

26



--------------------------------------------------------------------------------



 



ARTICLE 10
TRUST

10.1   Possible Establishment of Trust. The Company may but is not required to
establish a trust to hold amounts which the Company may contribute from time to
time to correspond to some or all amounts credited to the Deferred Accounts of
Participants. If the Company elects to establish such a trust, the provisions of
the remainder of this Article 10 shall become operative.   10.2   Grantor Trust.
Any trust established by the Company shall be between the Company and a trustee
pursuant to a separate written agreement under which assets are held,
administered and managed, subject to the claims of the Company’s creditors in
the event of the insolvency. The trust is intended to be treated as a grantor
trust under the Code, and the establishment of the trust shall not cause the
Participant to realize current income on amounts contributed thereto. The
Company must notify the trustee in the event of a bankruptcy or insolvency.  
10.3   Obligations of the Company. Notwithstanding the fact that a trust may be
established hereunder, the Company shall remain liable for paying the benefits
under the Plan. However, any payment of benefits to a Participant or a
Beneficiary made by such a trust shall satisfy the Company’s obligation to make
such payment to such person.   10.4   Trust Terms. A trust established under
Section 10.1 may be irrevocable by the Company or may become irrevocable in
accordance with its terms in the event of a Change in Control. Such a trust may
contain such other terms and conditions as the Company may determine to be
necessary or desirable. The Company may terminate or amend a trust established
under Section 10.1 at any time, and in any manner it deems necessary or
desirable, subject to the preceding sentence and the terms of any agreement
under which any such trust is established or maintained.   10.5   Investment of
Trust Funds. Any amounts contributed to the trust by the Company shall be
invested by the trustee in accordance with the provisions of the trust and the
instructions of the Administrator. Trust investments need not reflect the
hypothetical investments selected by Participants from the Measurement Funds
under Section 6.4 for the purpose of adjusting Deferred Accounts, and the actual
earnings or investment results of the trust will not affect the hypothetical
investment adjustments to Deferred Accounts under the Plan.

27



--------------------------------------------------------------------------------



 



ARTICLE 11
ADMINISTRATION

11.1   Appointment of Administrator. The Administrator shall be the committee
described in Section 2.1, unless the Board appoints another person(s),
corporation or partnership (including the Company itself) as Administrator in
its sole discretion. The Administrator may be removed or resign upon thirty
(30) days written notice or such lesser period of notice as is mutually
agreeable.   11.2   Powers and Duties of the Administrator. Except as expressly
otherwise set forth herein, the Administrator shall have the authority and
responsibility granted or imposed on an “administrator” by ERISA. The
Administrator shall determine any and all questions of fact, resolve all
questions of interpretation of the Plan which may arise under any of the
provisions of the Plan as to which no other provision for determination is made
hereunder, and exercise all other powers and discretions necessary to be
exercised under the terms of the Plan which it is herein given or for which no
contrary provision is made. The Administrator shall have full power and
discretion to interpret the Plan and related documents, to resolve ambiguities,
inconsistencies and omissions, to determine any question of fact, and to
determine the rights and benefits, if any, of any Participant, or other
applicant, in accordance with the provisions of the Plan. Subject to the
provisions of the claims procedure specified in Article 12, the Administrator’s
decision with respect to any matter shall be final and binding on all parties
concerned, and neither the Administrator nor any of its directors, officers,
employees or delegates nor, where applicable, the directors, officers or
employees of any delegate, shall be liable in that regard except for gross abuse
of the discretion given it and them under the terms of the Plan. All
determinations of the Administrator shall be made in a uniform, consistent and
nondiscriminatory manner with respect to all Participants and Beneficiaries in
similar circumstances. The Administrator, from time to time, may designate one
or more persons or agents to carry out any or all of its duties hereunder.  
11.3   Engagement of Advisors. The Administrator may employ actuaries,
attorneys, accountants, brokers, employee benefit consultants, and other
specialists to render advice concerning any responsibility the Administrator,
Appeals Committee or Compensation Committee has under the Plan. Such persons may
also be advisors to the Company.   11.4   Payment of Costs and Expenses. The
costs and expenses incurred in the administration of the Plan shall be paid in
either of the following manners as determined by the Company in its sole
discretion:

  (a)   The expenses may be paid directly by the Company; or     (b)   The
expenses may be paid out of the trust, if any, established under Article 10.1
(subject to any restriction contained in such trust or required by law).

Such costs and expenses include those incident to the performance of the
responsibilities of the Administrator, Appeals Committee or Compensation
Committee, including but not limited to, claims, administration fees and costs,
fees of accountants, legal counsel and other specialists, bonding expenses, and
other costs of administering the Plan.

28



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in no event will any person serving in the
capacity of Administrator, Appeals Committee member or Compensation Committee
member who is a full-time employee of the Company be entitled to any
compensation for such services.

29



--------------------------------------------------------------------------------



 



ARTICLE 12
CLAIMS PROCEDURE

12.1   Claim for Benefits. Any claim for benefits under the Plan shall be made
in writing to the Administrator in such a manner as the Administrator shall
reasonably prescribe. The Administrator shall process each such claim and
determine entitlement to benefits within thirty (30) days following the receipt
of a completed application for benefits unless special circumstances require an
extension of time for processing the claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant prior to the termination of the initial thirty- (30) day period. In
no event shall such extension exceed a period of thirty (30) days from the end
of such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date as of which the
Administrator expects to render the final decision.

12.2   Denial of a Claim. If such a claim is wholly or partially denied by the
Administrator, the Administrator shall notify the claimant of the denial of the
claim in writing, delivered in person or mailed by first class mail to the
claimant’s last known address. Such notice of denial shall contain:

  (a)   the specific reason or reasons for denial of the claim;     (b)   a
reference to the relevant Plan provisions upon which the denial is based;    
(c)   a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and     (d)   an explanation of the Plan’s claim
review procedure.

If no such notice is provided, and if the claim has not been granted within the
time specified above for approval of the claim, the claim shall be deemed denied
and subject to review as described below. The interpretations, determinations
and decisions of the Administrator shall be final and binding upon all persons
with respect to any right, benefit and privilege hereunder, subject to the
review procedures set forth in this Article 12.

12.3   Request for Review of a Denial of a Claim for Benefits. Any claimant or
authorized representative of the claimant whose claim for benefits under the
Plan has been denied or deemed denied, in whole or in part, by the Administrator
may upon written notice delivered to the Appeals Committee request a review by
the Appeals Committee of such denial of Participant’s claim for benefits. Such
claimant shall have sixty (60) days from the date the claim is deemed denied, or
sixty (60) days from receipt of the notice denying the claim, as the case may
be, in which to request such a review. The claimant’s notice must specify the
relief requested and the reason such claimant believes the denial should be
reversed.   12.4   Appeals Procedure. The Appeals Committee is hereby authorized
to review the facts and relevant documents, including the Plan document, to
interpret the Plan and other

30



--------------------------------------------------------------------------------



 



relevant documents and to render a decision on the appeal of the claimant. Such
review may be made by written briefs submitted by the claimant and the
Administrator or at a hearing, or by both, as shall be deemed necessary by the
Appeals Committee. Upon receipt of a request for review, the Appeals Committee
shall schedule a hearing to be held (subject to reasonable scheduling conflicts)
not less than thirty (30) nor more than forty-five (45) days from the receipt of
such request. The date and time of such hearing shall be designated by the
Appeals Committee upon not less than fifteen (15) days notice to the claimant
and the Administrator unless both accept shorter notice. The notice shall
specify that such claimant must indicate, in writing, at least five (5) days in
advance of the time established for such hearing, claimant’s intention to appear
at the appointed time and place, or the hearing will automatically be canceled.
The reply shall specify any other persons who will accompany claimant to the
hearing, or such other persons will not be admitted to the hearing. The Appeals
Committee shall make every effort to schedule the hearing on a day and at a time
which is convenient to both the claimant and the Administrator. The hearing will
be scheduled at the Company’s headquarters unless the Appeals Committee
determines that another location would be more appropriate. The Company shall
provide the claimant, upon request and free of charge, reasonable access to and
copies of all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits and claimant
may submit issues and comments in writing prior to or during the hearing.

12.5   Decision upon Review of Denial of Claim for Benefits. After the review
has been completed, the Appeals Committee shall render a decision, in writing, a
copy of which shall be sent to both the claimant and the Administrator. In
making its decision, the Appeals Committee shall have full power, authority, and
discretion to determine any and all questions of fact, resolve all questions of
interpretation of this instrument or related documents which may arise under any
of the provisions of the Plan or such documents as to which no other provision
for determination is made hereunder, and exercise all other powers and
discretions necessary to be exercised under the terms of the Plan which it is
herein given or for which no contrary provision is made and to determine the
right to benefits of, and the amount of benefits, if any, payable to, any person
in accordance with the provisions of the Plan. The Appeals Committee shall
render a decision on the claim review promptly, but not more than forty-five
(45) days after the receipt of the claimant’s request for review, unless a
hearing is held, in which case the forty-five- (45) day period shall be extended
to thirty (30) days after the date of the hearing. Such decision shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, shall contain specific references to the pertinent
provisions of the Plan and related documents upon which the decision is based,
and shall state that the claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits. The decision on review shall be furnished to the
claimant within the appropriate time described above. If the decision on review
is not furnished within such time, the claim shall be deemed denied on review at
the end of such period. There shall be no further appeal from a decision
rendered by the Appeals Committee. The decision of the Appeals Committee shall
be final and binding in all respects on the Administrator, the Company and the
claimant. Except as otherwise provided by law, the review procedures of this
Article 11 shall be the claimant’s sole and

31



--------------------------------------------------------------------------------



 



exclusive remedy and shall be in lieu of all actions at law, in equity, pursuant
to arbitration or otherwise.

12.6   Establishment of Appeals Committee. The Appeals Committee shall be the
Compensation Committee, unless the Board appoints another person(s) as such
committee in its sole discretion. The members of the Appeals Committee shall
remain in office at the will of the Board, and the Board, from time to time, may
remove any of said members of the Appeals Committee with or without cause. A
member of the Appeals Committee may resign upon written notice to the remaining
member or members of the Appeals Committee and to the Board, respectively. The
fact that a person is a Participant shall not disqualify them from acting as a
member of the Appeals Committee, nor shall any member of the Appeals Committee
be disqualified from acting on any question because of Participant’s interest
therein, except that no member of the Appeals Committee may act on any claim
which such member has brought as a Participant or Beneficiary under the Plan.
All communications to the Appeals Committee shall be addressed to its Secretary
at the address of the Company.

32



--------------------------------------------------------------------------------



 



ARTICLE 13
AMENDMENT AND TERMINATION

13.1   Power to Amend. Except as otherwise provided in this Section 13.1
following a Change in Control, the Plan may be amended by the Company at any
time, but no such amendment or modification shall deprive any current or former
Participant or Beneficiary of all or any portion of his Deferred Account which
had accrued prior to the Amendment. Such amendment shall be in writing and
authorized by the Board. The Plan may not be amended during the two-year period
following a Change in Control except to terminate the Plan pursuant to Section
13.2(c) and to amend the Plan in a consistent manner to facilitate distributions
under such Section 13.2(c). Notwithstanding the foregoing, the Company may amend
this Plan in any manner that it deems necessary to comply with Section 409A or
Department of the Treasury guidance published with respect thereto.   13.2  
Power to Terminate. The Plan may be terminated by the Company under one of the
following conditions:

  (a)   The Company may terminate the Plan at its sole discretion, provided
that:

  (i)   All arrangements sponsored by the Company that would be aggregated with
this Plan under section 1.409A-1(c)(2) of the Regulations are terminated with
respect to all participants;     (ii)   No payments will be made, other than
those otherwise payable under the terms of the Plan absent a Plan termination,
within twelve (12) months of the termination of the Plan; and     (iii)   All
payments will be made within twenty-four (24) months of such termination;    
(iv)   The Company does not adopt a new arrangement that would be aggregated
with any terminated arrangement under Section 409A and the Regulations
thereunder at any time within the three year period following the date of
termination of the Plan, and     (v)   The termination does not occur proximate
to a downturn in the financial health of the Company.

  (b)   The Company, at its discretion, may terminate the Plan within twelve
(12) months of a corporate dissolution taxed under section 331 of the Code, or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A),
provided that amounts deferred under the Plan are included in the gross income
of Participants in the latest of the following years (or, if earlier, the
taxable year in which the amount is actually or constructively received):

  (i)   The calendar year in which the Plan termination occurs;

33



--------------------------------------------------------------------------------



 



  (ii)   The calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or     (iii)   The first calendar year in which
the payment is administratively practicable;

  (c)   The Company, at its discretion, may terminate the Plan pursuant to
irrevocable action taken by the Company within the thirty (30) days preceding or
the twelve (12) months following a Change in Control, provided:

  (i)   All agreements, methods, programs and other arrangements sponsored by
the Company (or its successor) immediately after the Change in Control which are
treated as a single plan under section 1.409A-1(c)(2) of the Regulation are also
terminated;     (ii)   All payments to Participants are made within twelve
(12) months of the date of Plan termination; and     (iii)   All participants
under the other terminated similar arrangements described in clause (i) are
required to receive all amounts of deferred compensation within twelve
(12) months of the action taken by the Company (or its successor) to terminate
such arrangements.

  (d)   The Company may amend the Plan to provide that termination of the Plan
will occur under such conditions and events as may be prescribed by the
Secretary of the Treasury in generally applicable guidance published in the
Internal Revenue Bulletin.

A Plan termination shall not reduce the amounts credited to the Deferral Account
of any Participant or the vesting of any Participant, determined as of the date
of such termination. Such termination shall be in writing and authorized by the
Board.

13.3   No Liability for Plan Amendment or Termination. Neither the Company, nor
any officer, nor any Board member thereof shall have any liability as a result
of the amendment or termination of the Plan. Without limiting the generality of
the foregoing, the Company shall have no liability for terminating the Plan
notwithstanding the fact that a Participant may have expected to have future
allocations made on Participant’s behalf hereunder had the Plan remained in
effect.

34



--------------------------------------------------------------------------------



 



ARTICLE 14
MISCELLANEOUS

14.1   Non-Alienation. Except for payments to an Alternate Payee pursuant to a
Domestic Relations Order, no benefits or amounts credited to any Deferral
Account under the Plan shall be subject in any manner to be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered, attached, garnished
or charged in any manner (either at law or in equity), and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber, attach, garnish
or charge the same shall be void; nor shall any such benefits or amounts in any
manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of the person entitled to such benefits or amounts as are
herein provided to Participant. Notwithstanding the preceding, the benefit
payable from a Participant’s Deferral Account may be reduced, at the discretion
of the Administrator, to reduce or satisfy any debt or liability to the Company.
  14.2   Tax Withholding. The Company may withhold from a Participant’s
compensation or any Benefit Payment made by it under the Plan such amount or
amounts as may be required for purposes of complying with the tax withholding or
other provisions of the Code or the Social Security Act or any state or local
income or employment tax act or for purposes of paying any estate, inheritance
or other tax attributable to any amounts payable hereunder.   14.3   Incapacity.
If the Administrator determines that any Participant or other person entitled to
payments under the Plan is incompetent by reason of physical or mental
disability and is consequently unable to give a valid receipt for payments made
hereunder, or is a minor, the Administrator may order the payments becoming due
to such person to be made to another person for the Participant’s benefit,
without responsibility on the part of the Administrator to follow the
application of amounts so paid. Payments made pursuant to this Section 14.3
shall completely discharge the Administrator, the Company and the Appeals
Committee with respect to such payments.   14.4   Administrative Forms. All
applications, elections and designations in connection with the Plan made by a
Participant or other person shall become effective only when duly executed on
forms as provided by the Administrator and filed with the Administrator.   14.5
  Independence of Plan. Except as otherwise expressly provided herein, the Plan
shall be independent of, and in addition to, any other benefit agreement or plan
of the Company or any rights that may exist from time to time thereunder.   14.6
  No Employment Rights Created. The Plan shall not be deemed to constitute a
contract conferring upon any Participant the right to remain employed by the
Company for any period of time.   14.7   Responsibility for Legal Effect.
Neither the Company, the Administrator, the Compensation Committee, Appeals
Committee, nor any officer, member, delegate or agent of any of them, makes any
representations or warranties, express or implied, or

35



--------------------------------------------------------------------------------



 



assumes any responsibility concerning the legal, tax, or other implications or
effects of the Plan. Without limiting the generality of the foregoing, the
Company shall not have any liability for the tax liability which a Participant
may incur resulting from participation in the Plan or the payment of benefits
hereunder.

14.8   Company’s Liability. The Company’s liability for the payment of benefits
under the Plan shall be defined only by the Plan and by the Deferral Agreements
entered into between a Participant and the Company. The Company shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and any Deferral Agreement with such Participant.   14.9   Limitation
of Duties. The Company, the Compensation Committee, the Administrator, the
Appeals Committee, and their respective officers, members, employees and agents
shall have no duty or responsibility under the Plan other than the duties and
responsibilities expressly assigned to them herein or delegated to them pursuant
hereto. None of them shall have any duty or responsibility with respect to the
duties or responsibilities assigned or delegated to another of them.   14.10  
Limitation of Company’s Liability. Any right or authority exercisable by the
Company, pursuant to any provision of the Plan, shall be exercised in the
Company’s capacity as sponsor of the Plan, or on behalf of the Company in such
capacity, and not in a fiduciary capacity, and may be exercised without the
approval or consent of any person in a fiduciary capacity. Neither the Company,
nor any of its respective officers, members, employees, agents and delegates,
shall have any liability to any party for its exercise of any such right or
authority.   14.11   Successors. The terms and conditions of the Plan shall
inure to the benefit of and bind the Company and their successors, the
Participants, their Beneficiaries and the personal representatives of the
Participants and their Beneficiaries.   14.12   Controlling Law. The Plan shall
be construed in accordance with the laws of the State of Tennessee to the extent
not preempted by laws of the United States.   14.13   Notice. Any notice or
filing required or permitted to be given to the Administrator under the Plan
shall be sufficient if in writing and hand-delivered, or sent by registered or
certified mail, to the address below:

J. Alexander’s Corporation
3401 West End Avenue, Suite 260
Nashville, Tennessee 37203
Attn: Administrator, J. Alexander’s Corporation Deferred Compensation Plan

14.14   Headings and Titles. The Article headings and titles of Articles used in
the Plan are for convenience of reference only and shall not be considered in
construing the Plan.   14.15   General Rules of Construction. The masculine
gender shall include the feminine and neuter, and vice versa, as the context
shall require. The singular number shall include the plural, and vice versa, as
the context shall require. The present tense of a verb shall include the past
and future tenses, and vice versa, as the context may require.

36



--------------------------------------------------------------------------------



 



14.16   Severability. In the event that any provision or term of the Plan, or
any agreement or instrument required by the Administrator, is determined by a
judicial, quasi judicial or administrative body to be void or not enforceable
for any reason, all other provisions or terms of the Plan or such agreement or
instrument shall remain in full force and effect and shall be enforceable as if
such void or nonenforceable provision or term had never been a part of the Plan,
or such agreement or instrument except as to the extent the Administrator
determines such result would have been contrary to the intent of the Company in
establishing and maintaining the Plan.   14.17   Indemnification. The Company
shall indemnify, defend, and hold harmless any employee, officer or Board member
of the Company for all acts taken or omitted in carrying out the
responsibilities of the Company, Compensation Committee, Administrator or
Appeals Committee under the terms of the Plan. This indemnification for all such
acts taken or omitted is intentionally broad, but shall not provide
indemnification for embezzlement or diversion of Plan funds for the benefit of
any such individual. The Company shall indemnify any such individual for
expenses of defending an action by a Participant, Beneficiary, service provider,
government entity or other person, including reasonable legal fees and other
costs of such defense. The Company shall also reimburse any such individual for
any monetary recovery in a successful action against such individual in any
federal or state court or arbitration. In addition, if a claim is settled out of
court with the written concurrence of the Company, the Company shall indemnify
any such individual for any monetary liability under any such settlement, and
the expenses thereof, but no indemnification shall be provided if the claim is
settled without the written consent of the Company. Such indemnification will
not be provided to any person who is not a present or former employee, officer
or Board member of the Company nor shall it be provided for any claim by the
Company against any such individual. Indemnification under this Section 14.17
shall not be applicable to any person if the cost, loss, liability, or expense
is due to the person’s gross negligence, fraud or willful misconduct or if the
person refuses to assist in the defense of the claim against him.

37